ALLOWABILITY NOTICE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims require determining whether a user device is a priority user and sending a request to monitor based on the determination. That is, the request to initiate monitoring is triggered by the determination that a user in the network is a priority user. 
The below identifies the closest prior art and how the art is different from the claimed invention:
FRANKLIN_746 (US20150195746), as discussed in action 2021-06-09, teaches sending a request monitor congestion for users of a network but does not teach that the request is in response to determining a priority user. Rather, it appears congestion monitoring occurs continuously for all users.
Watanabe (US6157613) teaches trigger point for release congestion of high level cells by comparing the number of cells stored in the buffer memory with a predetermined second threshold; the trigger point causes a congestion retention time monitor device to monitor congestion. This is different from the claimed determining a user is a priority user and in response sending a request to monitor congestion for the user based on a priority parameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
The following listing of claims will replace all prior versions, and listings, of claims in the application: 
1.	(Currently amended) A method comprising:
	receiving a first indication that a user device has initiated setup of a network session via a network;
determining whether the user device is associated with a priority user based on a profile associated with access by the user device of the network;
determining, based on [[a]] the profile 
sending, to a base station and responsive to determining that the user device is associated with user, a first request to monitor the congestion associated with the network session, wherein the first request is based on the priority parameter;
receiving, from the base station and responsive to the first request, a second indication that the congestion has reached the action level, wherein the second indication is based on respective measurement values obtained by monitoring multiple attributes of the network which relate to the congestion; and
sending, to the base station, a second request to modify the priority parameter responsive to determining that the congestion is at or above the action level.
 
2.	(Currently amended) The method of claim 1, wherein the user device is associated with [[a]] the priority user.

3.	(Currently amended) The method of claim 1, wherein the user device is associated with [[a]] the priority user who has purchased a plan that guarantees a quality of service (QoS).

4.	(Previously presented) The method of claim 1, wherein the action level includes a plurality of discrete levels and wherein sending the first request includes:
sending the first request with instructions to transmit a signal each time that the congestion reaches a different one of the discrete levels.

5.	(Previously presented) The method of claim 4, wherein sending the second request includes:
sending the second request to modify the priority parameter in a first manner responsive to determining that the congestion is at or above a first discrete level of the plurality of discrete levels; and
sending a third request to modify the priority parameter in a second manner responsive to determining that the congestion is at or above a second discrete level of the plurality of discrete levels.

6.	(Original) The method of claim 1, wherein sending the second request includes sending a request to modify a QoS Class Identifier (QCI) associated with the user device.	

7.	(Original) The method of claim 1, wherein sending the second request includes modifying a priority field and sending the modified priority field and a request to increase data priority associated with the user device.

8.	(Currently amended) A system comprising:
a memory to store instructions; and
one or more processors configured to execute the instructions to:
receive a first indication that a user device has initiated setup of a network session via a network;
determine whether the user device is associated with a priority user based on a profile associated with access by the user device of the network;
determine, based on [[a]] the profile 
send, to a base station and responsive to determining that the user device is associated with user, a first request to monitor the congestion associated with the network session, wherein the first request is based on the priority parameter;
receive, from the base station and responsive to the first request, a second indication that the congestion has reached the action level, wherein the second indication is based on respective measurement values obtained by monitoring multiple attributes of the network which relate to the congestion; and
send, to the base station, a second request to modify the priority parameter responsive to determining that the congestion is at or above the action level.
 
9.	(Currently amended) The system of claim 8, wherein the user device is associated with [[a]] the priority user.

10.	(Currently amended) The system of claim 8, wherein the user device is associated with [[a]] the priority user who has purchased a plan that guarantees a quality of service (QoS).

11.	(Previously presented) The system of claim 8, wherein the action level includes a plurality of discrete levels and wherein, when sending the first request, the one or more processors are further configured to:
send the first request with instructions to transmit a signal each time that the congestion reaches a different one of the discrete levels.

12.	(Previously presented) The system of claim 11, wherein, when sending the second request, the one or more processors are further configured to:
send the second request to modify the priority parameter in a first manner responsive to determining that the congestion is at or above a first discrete level of the plurality of discrete levels; and
send a third request to modify the priority parameter in a second manner responsive to determining that the congestion is at or above a second discrete level of the plurality of discrete levels.

13.	(Original) The system of claim 8, wherein, when sending the second request, the one or more processors are further configured to send a request to modify a QoS Class Identifier (QCI) associated with the user device.	

14.	(Original) The system of claim 8, wherein, when sending the second request, the one or more processors are further configured to modify a priority field associated with the user device and send the modified priority field and a request to increase a data priority associated with the user device.

15.	(Currently amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by a processor, cause the processor to:
receive a first indication that a user device has initiated setup of a network session via a network;
determine whether the user device is associated with a priority user based on a profile associated with access by the user device of the network;
determine, based on [[a]] the profile 
send, to a base station and responsive to determining that the user device is associated with user, a first request to monitor the congestion associated with the network session, wherein the first request is based on the priority parameter;
receive, from the base station and responsive to the first request, a second indication that the congestion associated with the network session has reached the action level, wherein the second indication is based on respective measurement values obtained by monitoring multiple attributes of the network which relate to the congestion; and
send, to the base station, a second request to modify the priority parameter responsive to determining that the congestion is at or above the action level.
 
16.	(Currently amended) The non-transitory computer-readable medium of claim 15, wherein the user device is associated with [[a]] the priority user 

17.	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein the action level includes a plurality of discrete levels and wherein the instructions that cause the processor to send the first request include one or more instructions that cause the processors to:
send the first request with instructions to transmit a signal each time that the congestion reaches a different one of the discrete levels.

18.	(Previously presented) The non-transitory computer-readable medium of claim 17, wherein, when sending the second request, the processor is further configured to:
send the second request with instructions to modify the priority parameter in a first manner responsive to determining that the congestion at or above a first discrete level of the plurality of discrete levels; and
send a third request with instructions to modify the priority parameter in a second manner responsive to determining that the congestion is at or above a second discrete level of the plurality of discrete levels.

19.	(Original) The non-transitory computer-readable medium of claim 15, wherein the instructions that cause the processor to send the second request include one or more instructions that cause the processor to send a request to modify a QoS Class Identifier (QCI) associated with the user device.	

20.	(Original) The non-transitory computer-readable medium of claim 15, wherein the instructions that cause the processor to send the second request include one or more instructions that cause the processor to modify a priority field associated with the user device and send the modified priority field and a request to modify a data priority associated with the user device.

Relevant Cited References
US6157613


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415